DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/24/2021. In particular, claim 5 has been amended to include the limitations of claim 6 and to recite the stress/relationation MWD ratio of 0.3 or more. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
It is noted that Applicant states that claim 11 depends from claim 4 and thus is withdrawn as well. However, claim 11 is a different class of invention than claim 4. Claim 11 is directed to a method while claim 4 is a product. Claim 11 therefore properly belongs grouped with Group II of the Restriction requirement of 6/9/2021, which is directed to a method for preparing a conjugated diene based polymer. 
Claim Rejections - 35 USC § 103
Claims 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2009/0171046) in view of Kim (WO 2016/080764) and Jenkins (US 5,017,539). As the WO document is not in English, citations are made to the US equivalent, US 2017/0275391.
Luo teaches a process for preparing a polydiene using a lanthanide based system (abstract) and provides an example using a preformed catalyst of 1.44 ml of 0.054 M NdV (0.07776 mmol) (a lanthanide containing compound), 5.20 ml of 1.5 M methylaluminoxane (a first alkylating agent) (7.8 mmol), 3.12 ml of 1 M diisobutylalumnium hydride (a second alkylating agent) (3.12 mmol), 1.56 ml of 0.2 M diethylaluminum chloride (a halogen) (0.312 
However, Kim teaches a high linearity, or S/R value, of 1 or greater at 100˚C (¶ 78) and a polydispersity of 3 or less (¶ 82) which gives a ratio of (-S/R)/MWD of 0.333 or more. 
It would have been obvious to one of ordinary skill in the art to have a –S/R of greater than 1 because a lower -S/R value commonly means lower conjugated diene-based polymer linearity, and as linearity decreases, rolling resistance increases when used in a rubber composition and in addition, a degree of branching and molecular weight distribution may be predicted from the -S/R value, as the -S/R value decreases, the degree of branching increases, and the molecular weight distribution becomes wider, and as a result, mechanical properties are poor (¶ 79). It would have been obvious to one of ordinary skill in the art to have a PDI of 3 or less because when the conjugated diene-based polymer has PDI of greater than 3, there is concern that mechanical properties such as abrasion resistance and impact resistance decline when used in a rubber composition (¶ 82).
Luo and Kim do not explicitly recite the claimed time.
However, Jenkins teaches a process of preparing a neodymium catalyst where the neodymium carboxylate, aluminum hydrocarbyl and halogen are contacted together (abstract) at a temperature of -15˚C to -60˚C and aged for 8 hours to 7 days  at -20˚C to -40˚C (col. 2, ln. 11-
Jenkins teaches times which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jenkins suggests the time. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jenkins. See MPEP 2123.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2009/0171046) in view of Kim (WO 2016/080764), Ozawa (US 6,977,281), and Jenkins (US 5,017,539). As the WO document is not in English, citations are made to the US equivalent, US 2017/0275391.
The discussion with respect to Luo, Jenkins and Kim above is incorporated herein by reference.
Luo and Kim do not explicitly recite using the claimed modifier.
However, Ozawa teaches a method for functionalizing a polymer comprising polymerizing a conjugated diene monomer with a lanthanide based catalyst followed by reacting it with a functionalizing agent (I) or (II) 
    PNG
    media_image1.png
    148
    260
    media_image1.png
    Greyscale
 (abstract) where the Z group includes silanes and aminophenyl groups (col. 6-col. 7) which fall in the scope of the claimed formulas. It would have been obvious to one of ordinary skill in the art to use the functionalizing agents of Ozawa because it allows the polymer to interact or react with organic or inorganic fillers (col. 5, ln. 55-65).
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Luo and Kim fail to teach a catalyst composition prepared by mixing the composition at -30˚C to -20˚C and standing for 24-36 hours. This is not persuasive as this feature is present in the prior art, specifically, Jenkins teaches aging a catalyst to increase its reactivity.
Applicant argues that Jenkins does not teach a first and second alkylating agent and that there is no reasonable expectation of success. This is not persuasive. Jenkins teaches lanthanide catalysts having aluminum and halogen compounds which are used for polymerizing butadiene which is the same field of endeavor as the instant application and the prior art such as Luo. Luo teaches catalysts containing neodymium versatate, diisobutylaluminum hydride (¶ 111) and t-butyl chloride (¶ 53) which are used in Jenkins. Jenkins teaches an aluminum compounds such as 
Thus, because Luo and Jenkins are in the same field of endeavor and because Luo does is open to using only a single alkylating agent (or mixtures), there is an expectation of success that the teachings of Jenkins, relating to lanthanide catalyst systems for the polymerization of butadiene, can be applied to the catalysts of Luo (lanthanide catalyst systems for the polymerization of butadiene).
Applicant argues that there is no motivation to combine Kim or Jenkins with Lou because they do not provide the same compositions as Lou. This is not persuasive. 
Kim teaches a high linearity, or S/R value, of 1 or greater at 100˚C (¶ 78) and a polydispersity of 3 or less (¶ 82) which gives a ratio of (-S/R)/MWD of 0.333 or more. 
It would have been obvious to one of ordinary skill in the art to have a –S/R of greater than 1 because a lower -S/R value commonly means lower conjugated diene-based polymer linearity, and as linearity decreases, rolling resistance increases when used in a rubber composition and in addition, a degree of branching and molecular weight distribution may be predicted from the -S/R value, as the -S/R value decreases, the degree of branching increases, and the molecular weight distribution becomes wider, and as a result, mechanical properties are poor (¶ 79). It would have been obvious to one of ordinary skill in the art to have a PDI of 3 or less because when the conjugated diene-based polymer has PDI of greater than 3, there is 
It would have been obvious to one of ordinary skill in the art to use the catalyst preparation method of Jenkins because it increases catalyst activity (col. 2, ln. 11-31).
These are rationales to combine Kim and Jenkins with Lou. There is no requirement that the prior art compositions be identical for motivation to combine to be present. Additionally, Applicant has not explained how the alleged differences result in the prior art not being combinable.
Applicant argues that Lou teaches a dihydrocarbyl ether in the catalyst system and that controlling the composition components at certain specific ratios is never a result effective variable recognized by Lou. This is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Lou teaches amounts which fall in the claimed ratios. There is no requirement that the prior art recognize a result effective variable of the instant invention.
Applicant argues the examples of the instant application illustrate the benefits of the claimed preparation method. Specifically, Examples 1-3 have a linearity ((-S/R)/MWD) of 0.3 or more while Comparative Example 4 has a linearity of less than 0.3. Comparative Example 4 uses the catalyst of Comparative Preparation Example 2 which does not have an amount of MAO and DIBAH that fall outside the claimed range. However, the amounts of MAO and DIBAH in Lou fall in the claimed range. 
It appears that in turning to the Examples, the Applicant is attempting to argue the instant claims provide unexpected results. This is not persuasive. It appears the alleged unexpected results are a high lineararity. However, as demonstrated above, this limitation is present in Kim. The linearity is derived from the –S/R and MWD, and Kim provides motivations to have a –S/R and MWD that result in a linearity falling in the claimed range. Additionally, the claims are not commensurate in scope with the examples in a number of ways. For example, the claims are open to a lanthanide rare earth element containing compound, while only a single species, neodymium versatate, is used. This is not sufficient to be representative of the claimed genus. As another example, the claimed first alkylating agent is open to thousands of species, however, the only species present in the examples is methylaluminoxane. Thus, the claims are not commensurate in scope with the data as required by MPEP 716.02(d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764